Fish, J.
1. Where in the trial of an action for the recovery of land the plaintiff relied .upon the contention that he and the defendant held under a common grantor, which was denied by the defendant, proof by the plaintiff that the defendant had in his possession a chain of title to the premises in dispute, one link of which was a conveyance from the person claimed by plaintiff to be such common grantor, was not, without more, sufficient to authorize a verdict for plaintiff, as the defendant, for aught that appeared, may have held a valid title from a different source.
2. There was no error in granting a nonsuit in this case.

Judgment affirmed.


All the Justices concurring.